Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/04/2021 has been entered. Claims 1-26 are pending. Claims 8-20 remain withdrawn. Claims 21-26 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nearman et al. (US 8,350,788) (hereinafter Nearman) in view of Friebolin (EP 0962911) (refer to English Machine Translation).
Re claim 1: Nearman teaches a LED light display apparatus (10, fig. 6) operable to control light emission in at least one direction (capable of controlling LEDs on and off) and configured for installation and use in a predetermined upright position (upright position of 10, fig. 6) at or above eye-level of a viewer (10 positioned above eye level of 66, fig. 6), comprising: a. a printed circuit board (PCB) (60, fig. 6);b. one or more LED diodes (58a-58nn, fig. 6) connected to the PCB (60); c. one or more blocking elements (26, 28, fig. 6), each one of the one or more blocking elements (26, 28) in the LED light display apparatus (10) being positioned: i. in 


    PNG
    media_image1.png
    881
    583
    media_image1.png
    Greyscale


	Friebolin teaches a LED light display apparatus (1, fig. 1) comprising: a printed circuit board (PCB) (5, fig. 1); one or more LED diodes (3, fig. 1) connected to the PCB (5); one or more blocking elements (2, fig. 1), each one of the one or more blocking elements (2) in the LED light display apparatus (1) being position: in sufficient proximity (see fig. 1) to one of the one or more LED diodes (3) such that said blocking element (2) blocks light (see fig. 1) emitted from an entire surface (upper surface of 3, fig. 2) of said LED diode (3) excepting light emitted from a side (bottom side of 3, fig. 2) of said LED diode (3) that is opposite to said blocking element (2).
Therefore, in view of Friebolin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the blocking element of Nearman such that said blocking element blocks light emitted from an entire surface of said LED diode, in order to improve a screening of sunlight and direct light into a desired viewing direction [Friebolin, 0003].

Re claim 2: Nearman teaches three or more viewing regions (viewing region in front of 10, fig. 6) in the area surrounding the LED light display apparatus (10, fig. 6) when in the predetermined upright position at or above eye-level of the viewer (see annotated fig. 6), including at least the following: a. a first viewing region (region in front of 58a-58nn, fig. 6) that is in front of the LED light display apparatus (10) and within a range of angles (angles between 28° and 40°, fig. 6) from the front of the LED light display apparatus (see fig. 6) wherein light emission from the LED light display apparatus (10) is visible by a viewer (see fig. 6); b. a second viewing region (second region further to left in front of 58a-58nn, fig. 6) that is within a range of 

Re claim 3: Nearman teaches at least one of the one or more blocking elements (26, 28, fig. 6) being horizontally light blocking louvers (26 and 28 block light in horizontal directions at angles beyond 28° and 40° with respect to the light emission direction), that block light in at least one horizontal direction (horizontal direction below 40° and above 28°). 

Re claim 4: Nearman teaches at least one of the one or more blocking elements (26, 28, fig. 6) being horizontally light blocking louvers (26 and 28 block light in horizontal directions at angles beyond 28° and 40° with respect to the light emission direction), that block light in at least one horizontal direction (horizontal direction below 40° and above 28°).  

.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nearman et al. (US 8,350,788) in view of Friebolin (EP 0962911) as applied in claims 1 and 4 and further in view of Marquardt et al. (US 2014/0313718) (hereinafter Marquardt).
Re claim 6: Nearman in view of Friebolin fails to teach any of the following elements configured to block light emission from the LED diode that the blocking element is positioned proximate to: a fin, a ridge, and a cup.
Marquardt teaches any of the following elements configured to block light emission (see fig. 6) from the LED diode (300, fig. 4) that the blocking element (140, 150, fig. 6)  is positioned proximate to: a fin, a ridge (ridge of 130, fig.4), and a cup (cup formed by 130, 140, 150, fig. 4).
Therefore, in view of Marquardt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more light blocking elements of Nearman by adding and positioning a ridge or a cup by the blocking element, in order to restrict light emission at a desired angle and allow customization of light distribution from the LED light display apparatus [Marquardt, Abstract].

Re claim 7: Nearman teaches at least one of the one or more blocking elements (26, 28, fig. 6) being reflection minimization louvers (shading, see Col. 7 lines 43-57) configured to incorporate: a. a light emission blocking arm (28, fig. 6) operable to block light emission from the LED diode (58a-58nn, fig. 6) proximate to the reflection minimization louver (26, 28). 

Marquardt teaches at least one of the one more blocking elements (140, 150, fig. 4) being reflection minimization louvers (150, fig. 4) configured to incorporate: a. a light emission blocking arm (arm between 140 and 120, fig. 4) operable to block light emission from the LED diode (300, fig. 4) proximate to the reflection minimization louver (130); and b. a reflection blocking flange (140, fig. 4) angled in relation to the reflection of light (see fig. 6) emitted from the LED diode (300) to block all or a portion of such reflection (see fig. 6)
Therefore, in view of Marquardt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more light blocking elements of Nearman by adding a reflection blocking flange to the light emission blocking arm of Nearman such that the reflection blocking flange angled in relation to the reflection of light emitted from the LED diode to block all or a portion of such reflection, in order to restrict light emission at a desired angle and allow customization of light distribution from the LED light display apparatus [Marquardt, Abstract].

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
The examiner notes that the newly amended limitations are still read upon by the Nearman reference since the positioning of the display can be relative to the viewer where the display is above the viewer such that light can be blocked from being viewed by the viewer from .

Allowable Subject Matter
Claims 21-26 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a LED light display apparatus operable to control light emission in at least one direction and configured for installation and use in a predetermined upright position at or above eye-level of a viewer, comprising: a. a printed circuit board (PCB); b. one or more LED diodes connected to the PCB; c. one or more blocking elements, each one of the one or more blocking elements comprising a light emission blocking arm positioned parallel to an arm, said light emission blocking arm and said arm being connected to and extending from opposite ends of a connection section in a U-shape, and a blocking flange extending from an end of the light emission blocking arm positioned opposite to the connection section and angled in relation to a reflection of light emitted from the LED diode so as to block all or a portion of such reflection, each one or more blocking elements in the LED light display apparatus being positioned: i. in sufficient proximity to one of the one or more LED diodes such that said blocking element blocks light emitted from an entire surface of said LED diode excepting light emitted from a side of said LED diode that is opposite to said blocking element; and ii. in a vertical arrangement pattern with at least one LED diode; and whereby light emitted from the LED light display apparatus when in the predetermined upright position at or above eye-level of a viewer is blocked from visibility in at least one horizontal direction at a range of 
The closest prior art, Nearman et al. (US 8,350,788), teaches a LED light display apparatus operable to control light emission in at least one direction and configured for installation and use in a predetermined upright position at or above eye-level of a viewer, comprising: a. a printed circuit board (PCB); b. one or more LED diodes connected to the PCB; c. one or more blocking elements, ii. in a vertical arrangement pattern with at least one LED diode; and whereby light emitted from the LED light display apparatus when in the predetermined upright position at or above eye-level of a viewer is blocked from visibility in at least one horizontal direction at a range of angles from the front of the LED light display apparatus in such direction, and said light being viewable as one or more images providing information to the viewer in solely the unblocked directions; and whereby light trespass is blocked at horizontal viewing angles of the LED light display apparatus.  
However, Nearman, does not include each one of the one or more blocking elements comprising a light emission blocking arm positioned parallel to an arm, said light emission blocking arm and said arm being connected to and extending from opposite ends of a connection section in a U-shape, and a blocking flange extending from an end of the light emission blocking arm positioned opposite to the connection section and angled in relation to a reflection of light emitted from the LED diode so as to block all or a portion of such reflection, each one or more blocking elements in the LED light display apparatus being positioned: i. in sufficient proximity to one of the one or more LED diodes such that said blocking element blocks light emitted from 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ZHENG SONG/Primary Examiner, Art Unit 2875